UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: October 31, 2010 o Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from:to Commission file number: 333-154894 ALTERNATIVE ENERGY PARTNERS, INC. (Exact name of small business issuer as specified in its charter) FLORIDA 26-2862564 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. Number) 1365 N. Courtenay Parkway, Suite A Merritt Island, FL 329538 (Address of principal executive offices) 321-452-9091 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days: YesxNo0 Indicate by check mark whether the registranthassubmitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 ofRegulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No0 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer0 Accelerated filer0 Non-accelerated filer 0 Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes[ ]No [x] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of December 20, 2010, there were 10,440,637 shares of our common stock outstanding. INDEX Page No. PART I. CONSOLIDATED FINANCIAL INFORMATION Item 1. Financial Statements 2 Consolidated Balance Sheets – As of October 31, 2010 (Unaudited) and July 31, 2010 (Audited) 2 Consolidated Statements of Operations for the three months ended October 31, 2010 and 2009, and for the period from April 28, 2008 (inception) to October 31, 2010 (Unaudited) 3 Consolidated Statements ofChanges in Stockholders' Equity (Deficit)for the periodfrom April 28, 2008 (Inception) toOctober 31, 2010 (Unaudited) 4 Consolidated Statements of Cash Flows for the three months ended October 31, 2010 and 2009, and for the period from April 28, 2008 (inception) to October 31, 2010 (Unaudited) 5 Notes to the Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Removed and Reserved 21 Item 5. Other Information 21 Item 6. Exhibits 23 i FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward looking statements that involve risks and uncertainties, principally in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operation.” All statements other than statements of historical fact contained in this Form 10-Q, including statements regarding future events, our future financial performance, business strategy and plans and objectives of management for future operations, are forward-looking statements. We have attempted to identify forward-looking statements by terminology including “anticipates,” “believes,” “can,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “should,” or “will” or the negative of these terms or other comparable terminology. Although we do not make forward looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks outlined under “Risk Factors” or elsewhere in this Quarterly Report on Form 10-Q, which may cause our or our industry’s actual results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Moreover, we operate in a very competitive and rapidly changing environment. New risks emerge from time to time and it is not possible for us to predict all risk factors, nor can we address the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause our actual results to differ materially from those contained in any forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy, short term and long term business operations, and financial needs. These forward-looking statements are subject to certain risks and uncertainties that could cause our actual results to differ materially from those reflected in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed in this Quarterly Report on Form 10-Q, and in particular, the risks discussed below and those discussed in other documents we file with the United States Securities and Exchange Commission that are incorporatedinto this Quarterly Report on Form 10-Q by reference. The following discussion should be read in conjunction with our annual report on Form 10-K and our quarterly reports on Form 10-Q incorporated into this Quarterly Report on Form 10-Q by reference, and the consolidated financial statements and notes thereto included in our annual and quarterly reports. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. In light of these risks, uncertainties and assumptions, the forward-looking events and circumstances discussed in this Quarterly Report on Form 10-Q may not occur and actual results could differ materially and adversely from those anticipated or implied in the forward-looking statement. You should not place undue reliance on any forward-looking statement, each of which applies only as of the date of this Quarterly Report on Form 10-Q. Before you invest in our common stock, you should be aware that the occurrence of the events described in the section entitled “Risk Factors” and elsewhere in this Quarterly Report on Form 10-Q could negatively affect our business, operating results, financial condition and stock price. Except as required by law, we undertake no obligation to update or revise publicly any of the forward-looking statements after the date of this Quarterly Report on Form 10-Q to conform our statements to actual results or changed expectations. In this Quarterly Report on Form 10-Q, references to “we,” “our,” “us,” “Alternative Energy Partners, Inc., “AEGY”, “Registrant” or the “Company” refer to Alternative Energy Partners, Inc., a Florida corporation. 1 Item 1. Financial Statements Alternative Energy Partners, Inc. and Subsidiaries (A Development Stage Company) Consolidated Balance Sheets October 31, 2010 (Unaudited) October 31, 2010 (Unaudited) July 31, 2010 (Audited) Assets Current Assets Cash $ $ Contracts receivable - Other current assets - Related party receivable - Total Current Assets Fixed Assets Fixed assets (Net) - Total Fixed Assets - Other Assets Solar generation technology(net) Goodwill Total Other Assets Total Assets $ $ Liabilities & Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued liabilities Loans and interest payable Related party payable- HOTI - Sales tax payable - Accrued interest - Total Current Liabilities Long Term Liabilities Notes payable - Total Long Term Liabilities - Total Liabilities Stockholders’ Equity (Deficit) Common Stock, $0.0001 par value, 10,000,000 shares authorized 7,840,636 and 5,568,416 shares issued and outstanding Additional paid in capital Deferred equity ) - Deficit accumulated during the development stage ) ) Total Equity Total Liabilities and Stockholders' Equity $ $ The accompanying footnotes are an integral part of these consolidated financial statements 2 Alternative Energy Partners, Inc. and Subsidiaries (A Development Stage Company) Consolidated Statement of Operations (Unaudited) For the Three Months Ended October 31, For the Period from April 28, 2008 (Inception) to October 31, 2010 Revenues $- Cost of Sales - Gross Margin - General & Administrative Consulting fees-related parties - Professional fees - Salaries and wages - Rent - - Other general and administrative Total Expenses Net income (loss) Net loss per share - basic and diluted Weighted average number of shares outstanding during the period - basic and diluted The accompanying footnotes are an integral part of these consolidated financial statements 3 Alternative Energy Partners, Inc. and Subsidiaries Consolidated Statement of Changes in Stockholders' Equity (Deficit) For the period from April 28, 2008 (Inception) to October 31, 2010 Deficit Accumulated Common Stock Additional During the Total $0.0001 Par Value Paid In Deferred Development Stockholders' Shares Amount Capital Equity Stage Equity Balance - April 28, 2008 - $- $- $- $- $- Proceeds from the issuance of common stock - founders - ($0.00003/share) - - Proceeds from the issuance of common stock ($0.08/share) 1 - - Net loss for the period from April 28,2008 (inception) to July 31, 2008 - Balance - July 31, 2008 - Stock issued for services ($0.005/share) 2 - - Proceeds from the issuance of common stock ($0.08/share) 1 - - Proceeds from the issuance of common stock ($0.17/share) 5 - - Net loss for the year ended July 31, 2009 - Balance - July 31, 2009 - Cancellation of common stock ($0.0001/share) - - - Expenses paid by Shareholders - Proceeds from the issuance of common stock ($0.02/share)-Sunarias 40 - - Proceeds from the issuance of common stock ($0.0001/share)-Shovan - - Stock issued for services ($0.0001/share) 10 - - Net loss for the year ended July 31, 2010 - Balance - July 31, 2010 - Stock issued for services ($4.50/share) 33 - - Stock issued for services ($4.50/share) 22 - - Proceeds from the issuance of common stock ($4.50/share)-RLP Mechanical Contractors, Inc. - - Proceeds from the issuance of common stock ($3.50/share)-SkyNet Energy Inc. 60 - - Net loss for the quarter ended October 31, 2010 - Balance - October 31, 2010 4 Alternative Energy Partners, Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Cash Flows October 31, 2010 (Unaudited) For the Three Months Ended October 31, For the Period from April 28, 2008 (Inception) to October 31, 2010 CASH FLOWS FROM OEPRATING ACTIVITIES: Net Income $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization - Stock issued for services - Services paid by shareholder - - Increase in contracts receivable ) - ) Increase in security deposits - ) - Increase in accounts payable Increase (decrease) in accrued liabilities ) ) Increase in sales tax payable - Increase in accrued interest - Net Cash Used in Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of RLP - Increase in related party receivable ) ) Net Cash Provided by Investing Activities - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - Decrease in related party payable - HOTI ) - - Payment on loans payable ) - ) Proceeds from issuance of stock - - Net Cash Provided by Financing Activities - Net increase (decrease) in Cash ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ $ SUPPLEMENTARY CASH FLOW INFORMATION Cash paid during the year/period for: Income Taxes $
